Citation Nr: 0944721	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating for post 
traumatic stress disorder (PTSD) in excess of 30 percent from 
December 27, 2003, and in excess of 50 percent from August 
29, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1990 to 
October 1994, from January 1999 to July 1999 and from March 
2003 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and September 2005 rating decisions 
of the Montgomery, Alabama Department of Veterans' Affairs 
(VA) Regional Office (RO).  This case has since been 
transferred to the New York, New York RO.

By a May 2007 rating decision, the Veteran was granted a 
temporary 100 percent rating from February 22, 2007 to March 
31, 2007 for a period of hospitalization over 21 days.

In a February 2008 statement, the Veteran withdrew his July 
2007 request for a video conference hearing before a member 
of the Board and asked that the case be sent strait to the 
Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for an 
initial disability rating for PTSD in excess of 30 percent 
from December 27, 2003, and in excess of 50 percent from 
August 29, 2005.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that his current PTSD warrants a higher 
initial disability rating as his symptomatology more nearly 
approximates the criteria for a 100 percent disability 
rating.  See Informal Hearing Presentation, November 2009.  
The Veteran argues that his PTSD symptoms include paranoia, 
auditory hallucinations, visual hallucinations, low self 
worth, low self esteem, helplessness, a history of suicidal 
and homicidal ideation and severe social impairment and total 
occupational impairment with GAF scores ranging from 20 to 70 
throughout the duration of this appeal.  See id.

In an August 2005 VA examination, the Veteran reported that 
his PTSD symptoms have affected his ability to do household 
chores, prevented him from engaging in previous interests 
(sports), affected his marriage, limited his friendships and 
affected his employment.  At the time of this examination, he 
had been working as a janitor for three months, he previously 
moved from job to job and was no longer allowed to try to 
work in law enforcement.  He had been hospitalized three 
times.  Subjective PTSD symptoms included avoidance of 
crowds, homicidal ideation (right after he was discharged 
from service), panic attacks, sleepless nights, nightmares 
and night sweats.  A mental status evaluation and objective 
examination revealed normal speech, moderate eye contact, no 
bizarre behavior, cooperative, moderate rapport, alert, lucid 
and generally relevant thoughts, solemn and restricted 
affect, sleep disturbance, nightmares, low energy, 
depression, anxiety, flashbacks, anger outbursts, impaired 
impulse control, in contact with reality, alert and oriented 
time three, intact memory, moderate communication skills, no 
gross impairment of cognitive functioning, ideas of 
reference, paranoia, visual and auditory hallucinations, past 
homicidal ideation, no current homicidal ideation, no 
suicidal ideation, avoidance, detachment, decreased interest, 
difficulty concentrating, hypervigilence and exaggerated 
startle response.  A GAF score of 45 was assigned for PTSD.  

Private and VA outpatient treatment reports from April 2004 
to January 2008 reflect that the Veteran has been 
hospitalized on periodically from 2004 to 2008 for 
psychiatric treatment due to PTSD symptoms including, 
psychosis, suicidal ideation with plan, homicidal ideation, 
auditory hallucinations, visual hallucinations, olfactory 
hallucinations, paranoia, delusions, anger outbursts, 
physically aggressive behavior, confusion, disorientation, 
danger to himself and others, anxiety, panic attacks, 
flashbacks, violence against family, insomnia, isolation and 
depression with suicidal ideas.  GAF scores during this 
period ranged from 20 to 70.

The Board opines that further findings relating to the 
Veteran's PTSD are needed to evaluate the current severity of 
this disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  As the Veteran was last examined at the VA in August 
2005, approximately four years ago, and the Veteran's 
statements, along with the private and VA medical records 
indicate a worsening of symptoms and manifestation of 
pronounced and severe PTSD symptoms occurring periodically 
since 2004, the Board finds that a current VA examination is 
necessary to adequately evaluate the claim.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The Board observes that a claim for a total disability rating 
based upon individual unemployability (TDIU), as due to PTSD, 
has been raised by the Veteran in the duration of this 
appeal.  In light of the recent case, Rice v. Shinseki, 22 
Vet. App. 447 (2009), entitlement to TDIU is properly 
considered as part of the determination of the appropriate 
disability rating rather than as a separate claim.  As such, 
the Board finds that entitlement to a TDIU, as due to the 
Veteran's service-connected PTSD is raised by the Veteran as 
part of the Veteran's claim for an initial disability rating 
in excess of 30 percent from December 27, 2003, and in excess 
of 50 percent from August 29, 2005.  Thus, a claim for TDIU, 
as due to the Veteran's service-connected PTSD, should be 
considered in tandem with the Veteran's claim for an 
increased initial disability rating.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination, to include a copy of this 
remand.  All tests deemed necessary should 
be conducted.  The examiner should provide 
a diagnosis of any psychiatric disorders 
found.  The examiner is asked to comment 
on the Veteran's PTSD symptomatology 
during his past psychiatric 
hospitalizations since 2004.  After the 
above is completed, the examiner is asked 
to provide an opinion regarding whether 
the Veteran's service-connected PTSD 
renders him unable to obtain or retain 
substantially gainful employment.  If so, 
the examiner should provide an approximate 
date as to when this disability rendered 
the Veteran unemployable.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


